Affirmed and Memorandum Opinion filed June 22, 2006








Affirmed and Memorandum Opinion filed June 22, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01237-CR
____________
 
STEVEN ADRIAN
MENDEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District
Court
Harris County,
Texas
Trial Court Cause No.
1016094
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of aggravated
robbery.  On December 7, 2005, appellant
was sentenced to confinement for ten years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a timely, written notice of appeal and request for
appointment of counsel.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than
forty-five days have passed, and no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 22, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).